Citation Nr: 1232469	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  12-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 1989 Board decision denying an increased rating for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He died in September 2006.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  A Board decision in April 1989 denied a rating in excess of 70 percent for PTSD.  

2.  The Veteran died in September 2006.  

3.  At the time of the Veteran's death, he did not have a pending claim of CUE in the Board's April 1989 decision (or any other claim) pending at the time of his death.  

4.  In a final decision dated on April 11, 1989, the Board denied the Veteran's claim for entitlement to a rating in excess of 70 percent for PTSD.  

5.  At the time of the April 11, 1989, decision, the Board correctly applied the statutory and regulatory provisions existing at the time such that the outcome of the claim would not have been manifestly different but for the error.  



CONCLUSIONS OF LAW

1.  Because the appellant is not a proper claimant for such benefit, the Board does not have jurisdiction to consider a claim of CUE in a Board decision of April 1989 (in that a rating in excess 70 percent was not assigned for PTSD).  38 U.S.C.A. §§ 5109A, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 20.101 (2011).  

2.  Even if the appellant were a proper claimant for such benefit, CUE has not been established in the April 1989 Board decision denying a rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1403, 20.1404 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In cases such as this, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  


It is further noted that VCAA requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).  

Legal Criteria, Factual Background, and Analysis

Service connection was established for PTSD in a rating decision in 1984.  A 70 percent rating was in effect from September 1983 and at the time of the Veteran's death.  In April 1989, the Board determined that a rating in excess of 70 percent was not warranted, and subsequently dated RO determinations confirmed and continued that rating.  In an August 2000 rating determination, the RO granted a TDIU, effective from February 4, 2000.  The Veteran did not appeal those determinations, and they became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  

The Veteran died in September 2006.  He did not, at any time during his lifetime, allege CUE in a prior rating decision for failure to assign a rating in excess of 70 percent for PTSD (or for an earlier date for assignment of a TDIU.  

After the Veteran's death, the appellant, as his surviving spouse, has asserted the instant claim of CUE arguing that the 1989 decision should have granted a 100 percent rating for PTSD.  [Notably, she appears to be attempting to establish entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 by showing that the Veteran was entitled to receive compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding his death.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).]  

Under applicable law, a pending CUE claim by a deceased beneficiary can be the basis for an accrued benefits claim.  An accrued benefits claim is derivative in nature.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with its decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.  Because the Veteran did not have a CUE claim pending at the time of his death (it is not so alleged), the appellant cannot as a matter of law present such a claim in the context of an application for accrued benefits.  

A surviving spouse can present/appeal a claim of CUE in a prior denial for purposes of obtaining benefits in her own right.  For example, she could seek to revise a prior denial for purposes of supporting her own claim of entitlement to service connection for the cause of death.  However, the Federal Circuit has made clear that a survivor has no standing to request review of a decision affecting the disability benefits of a veteran on the ground of CUE, as the survivor was not the disability benefits claimant.  See Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999).  The potential for mischief in allowing a survivor to present a CUE claim as to any and every decision which was adverse to the veteran during his or her lifetime is obvious.  The appellant is therefore without standing to raise the matter of CUE as to any prior rating decision in that it did not assign the Veteran a total disability compensation rating prior to February 2000.  

As the appellant has no legal standing to advance the CUE claim, the Board has no jurisdiction to consider on the merits her appeal in such matter.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.101 (2011).  Therefore, the appeal must be dismissed.  

The appeal seeking to establish CUE in a prior rating decision in that it did not assign a total rating for the Veteran's service connected disability(ies) prior to February 2000 is dismissed.  

For purposes of thoroughness, the Board also chooses to address whether there was CUE in the Board's 1989 Board decision.  Even though, as discussed above, the appellant is not a proper claim for such benefit, the Board will further explain that even if she was, CUE would not be found in the Board's 1989 decision.  

A decision by the Board is subject to revision on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002 & Supp. 2011).  VA regulations define what constitutes CUE and what does not, and they provide in pertinent part: 

§ 20.1403 Rule 1403.  What constitutes [CUE]; what does not. 

(a) General. [CUE] is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  
.... 


(c) Errors that constitute [CUE].  To warrant revision of a Board decision on the grounds of [CUE], there must have been error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  

(d) Examples of situations that are not [CUE].  

...... 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  [CUE] does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  

§ 20.1404 Rule 1404. Filing and pleading requirements; withdrawal.  

(a) A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a) (2011).  


(b) Specific allegations required.  The motion must set forth clearly and specifically the alleged [CUE], or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refilling under this subpart.  

38 C.F.R. §§ 20.1403, 20.1404(b) (2011).  

The definition of CUE was based on prior rulings of the United States Court of Appeals for Veterans Claims (the Court).  More specifically, it was observed that Congress intended that the VA adopt the Court's interpretation of the term "CUE."  Indeed, as was discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Therefore, the Board is permitted to seek guidance from years of Court decisions regarding CUE.  

The Board notes that the Court has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "[CUE] requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  "It must always be remembered that CUE is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In an April 1989 decision, the Board denied the claim for entitlement to an increased evaluation for service-connected PTSD, evaluated as 70 percent disabling.  The Veteran did not file a claim for CUE in regards to this decision during his lifetime.  However, in January 2012, the surviving spouse filed a claim for such.  She argues that it was CUE error not to grant the Veteran a 100 percent rating at that time.  She insists that the VA exam report, as well as other records reviewed at that time, showed findings that should have resulted in a 100 disability rating.  Moreover, a claim for TDIU should have been developed based on the clinical finding submitted.  (See her statements dated in 2012.)  Were it not for this error her late husband would have been 100 percent disabled for more than 10 years, thereby entitling her to DIC benefits.  

In the April 1989 decision, the Board addressed the Veteran's contention that a rating in excess was warranted for his PTSD.  Records considered at the time included private and VA records dated throughout the 1980s, to include a VA examination reports dated in July 1987, May 1988, and May 1989.  A private examiner (W.P.K., Jr. M.D.) opined in 1987 and May 1988 that the Veteran was totally disabled due to his PTSD.  The private doctor noted in 1988 that the Veteran sometimes was so frightened of others that he reacted often in a violent manner.  His fears were of a paranoid proportion.  Further specifics were not supplied.  Review of the VA exam reports shows that the Veteran had not worked since 1977.  At the time of the 1988 examination, the examiner concluded that he was unemployable.  In 1989, he had nightmares and experienced cold sweats.  He suffered from sleep disturbance and had flashbacks.  He often got angry and had headaches which triggered flashbacks.  He had attempted suicide on numerous occasions.  He had no friends, except for a few Vietnam veteran acquaintances.  On exam, he was hyperactive, alert, and talking fast.  His speech was coherent and relevant.  His affect was appropriate.  He had no hallucinations or paranoid feelings.  He was fully oriented.  There was reasonable insight and judgment was reasonable.  

The Board observes that the appellant's argument is essentially asserting that the Board incorrectly evaluated the evidence of record at the time of the 1989 Board decision.  The appellant's argument does not compel the conclusion that the Board should have granted the claim for a rating in excess of 70 percent for PTSD.  Therefore, CUE has not been shown. 

Turning to the additional argument that a claim for a TDIU should have been considered at the time of the 1989 Board decision, the Board finds that there is no CUE.  At the time, the claim was developed as an increased rating claim but not for a TDIU.  Since that time, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  If the claim were being filed today, entitlement to a TDIU rating would be viewed as expressly raised by the appellant.  However, that was not the law at the time of the Board's 1989 denial of an increased rating claim.  

In essence, the Veteran's contentions boil down to a disagreement with how the facts were weighed and evaluated.  However, CUE is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process) meet the restrictive definition of CUE.  Id. at 44.  Importantly, "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provision to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

For the reasons stated above, the Board concludes that the April 1989 decision denying a claim for entitlement to an increased evaluation for service-connected PTSD, evaluated as 70 percent disabling, was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.  


ORDER

The appeal seeking to establish CUE in a prior rating decision in that it did not assign a total rating for the Veteran's service-connected disabilities prior to February 2000 is dismissed.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


